Title: The Continental Congress: Letter of Credence for Franklin as Commissioner to Spain, [2 January 1777]
From: Continental Congress
To: 


On December 30 Congress decided to offer a military alliance to France and to Spain, and to send commissioners to Madrid and other European courts. On January 1 Franklin was named the commissioner to Spain; the reason for choosing him, he believed, was nothing more than that many months earlier a son of the King had sent him a present. On January 2 Congress issued Franklin, Deane, and Lee a new commission authorizing them to negotiate with France for a military alliance, and at the same time approved the letter of credence that follows.
 
[January 2, 1777]
The Delegates of the United States of Newhampshire, Massachusets-bay, Rhodeisland, Connecticut, New-york, New-jersey, Pensylvania, Delaware, Maryland, Virginia, Northcarolina, Southcarolina and Georgia to all who shall see these presents send Greeting.
Whereas a friendly and commercial connection between the subjects of his most catholic majesty the king of Spain and the people of these states will be beneficial to both nations, know ye therefore, that we confiding in the prudence and integrity of Benjamin Franklin one of the delegates in Congress from the state of Pensylvania and a commissioner from these united states to the court of France, have appointed and deputed and by these presents do appoint and depute him the said Benjamin Franklin our commissioner, giving and granting to him the said Benjamin Franklin full power to communicate, treat, agree and conclude with his most Catholic Majesty the King of Spain or with such person or persons as shall by him be for that purpose authorised, of and upon a true and sincere friendship and a firm, inviolable and universal peace for the defence, protection and safety of the navigation and mutual commerce of the subjects of his most Catholic Majesty and the people of the united states and also to enter into and agree upon a treaty with his most Catholic Majesty or such person or persons as shall be by him authorised for such purpose for assistance in carrying on the present war between Great Britain and these united states and to do all other things which may conduce to those desireable ends, and promising in good faith to ratify whatsoever our said commissioner shall transact in the premisses. Provided always that the said Benjamin Franklin shall continue to be possessed of all the powers heretofore given him as a commissioner to the Court of France from these states, so long as he shall remain and be present at the said Court.
Done in Congress at Baltimore the second day of January in the year of our Lord one thousand, seven hundred and seventy seven. In testimony whereof the president by order of the said Congress hath hereunto subscribed his name and affixed his seal.
John Hancock

Attest Chas Thomson secy.
 
Endorsed: Commission appointing B. Franklin to the Court of Spain. 2d Jany 1777.
